Citation Nr: 0506657	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right leg and foot, with arthritis.

2.  Entitlement to service connection for a left index finger 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran's appeal also initially included the issue of 
entitlement to service connection for coronary artery 
disease.  However, he withdrew this issue from appellate 
consideration during his May 2004 VA Video Conference 
hearing.  

The issues of entitlement to service connection for a back 
disorder and pulmonary tuberculosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence showing current 
residuals of a fracture of the right leg and foot, with 
arthritis, that are etiologically related to service.

3.  There is no competent medical evidence showing a current 
left index finger disorder.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right leg and foot, with 
arthritis, were not incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  A left index finger disorder was not incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  For reasons described in 
further detail below, the Board finds that a VA examination 
addressing the etiology of the veteran's claimed disorders is 
not "necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in April 2002.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO in June 
2002, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
prior to the appealed rating decision.  Moreover, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, the veteran's service medical records are 
entirely negative for complaints regarding the right leg and 
foot and the left index finger.  During his May 2004 hearing, 
the veteran reported that he sustained injuries in these 
areas during an automobile accident, in which he also injured 
his left little finger.  A service medical record from 
September 1976 shows treatment for a left little finger 
fracture (for which service connection is presently in 
effect), but there was no treatment for the right leg and 
foot or the left index finger.  Subsequent to service, the 
veteran has not been treated for any residuals of a right leg 
and foot fracture.   X-rays of the right foot from August 
1995, at which time the veteran reported right leg sciatica 
and right foot numbness, revealed no acute fracture, 
dislocation, or opaque foreign bodies, though it was noted 
that old trauma to the distal second and third phalanges and 
minimal soft tissue swelling could not be ruled out.  
Although the veteran was noted to have an ingrown right great 
toenail in October 2001, no fracture was indicated.  
Similarly, he has not been treated for any complaints 
concerning the left index finger.  

To date, the RO has not afforded the veteran a VA examination 
with opinions as to the etiology of his claimed disorders.  
Such opinions are "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary" in this case.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated above.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of a 
fracture of the right leg and foot, with arthritis, and a 
left index finger disorder, and these claims must therefore 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of a fracture of the right leg and foot, with arthritis, is 
denied.

The claim of entitlement to service connection for a left 
index finger disorder is denied.




REMAND

During service, in December 1977, the veteran was treated for 
low back pain and was assessed with muscle pain.  Subsequent 
to service, in August 1995, x-rays of the lumbar spine 
revealed minimal anterior degenerative changes.  However, to 
date, the veteran has not been afforded a VA orthopedic 
examination to determine whether a current low back disorder 
is etiologically related to service.

A review of the claims file is inconclusive as to whether the 
veteran currently has pulmonary tuberculosis; he has been 
seen at a VA tuberculosis clinic since March 2001, but a July 
2002 VA upper respiratory examination did not address the 
presence of tuberculosis.  The veteran was treated for 
multiple respiratory symptoms during service, and service 
connection is presently in effect for sinusitis.  Given this 
evidence, the Board finds that a VA respiratory examination 
addressing the veteran's claimed pulmonary tuberculosis is 
needed.  The Board also notes that the veteran reported 
current upper respiratory treatment from the Houston VA 
Medical Center (VAMC) during his May 2004 hearing, and 
records of such treatment should also be obtained in 
conjunction with this matter.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The Houston VAMC should be contacted 
and requested to provide records of 
treatment of the veteran dated since July 
2002.  All records received from this 
facility must be added to the claims 
file.  If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination, with an 
examiner who has reviewed the entire 
claims file.  Based on the claims file 
review and the examination findings, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a current back disorder 
is etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  The veteran should also be afforded a 
VA respiratory examination, with an 
examiner who has reviewed the entire 
claims file.  The examiner should first 
indicate whether pulmonary tuberculosis 
is present.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

4.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a back disorder 
and pulmonary tuberculosis.  If the 
determination of either claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


